Contacts: West Michael A. Anderson Vice President and Treasurer (610) 594-3345 Investors and Financial Media: Westwicke Partners John Woolford / Stefan Loren (443) 213-0506 West Pre-Announces First Quarter 2012 Earnings Per Share - Increases 2012 Earnings Per Share Guidance - - Full Release and Analyst Call Scheduled for Thursday, April 26, 2012 - Lionville, PA April 17, 2012 – West Pharmaceutical Services, Inc. (NYSE: WST) today announced that it expects first-quarter Adjusted Diluted EPS to be $0.83, compared to $0.60 in the first quarter of 2011, on sales growth of approximately 7% (9% excluding currency effects).Reported diluted earnings per share, which includes items excluded from Adjusted Diluted EPS, is expected to be $0.81, compared to $0.56 in the same period last year. The Company attributed the improvement primarily to broad-based increases in pharmaceutical packaging sales. The Company increased its guidance for Adjusted Diluted EPS for the year 2012 to between $2.50 and $2.67 per share, including between $0.07 and $0.10 of first quarter growth that is not expected to reoccur.The Company’s prior guidance for 2012 was for Adjusted Diluted EPS of between $2.37 and $2.55. “The strong order flow we experienced at the close of 2011 carried through the first quarter," said Donald E. Morel, Jr., Ph.D., West's Chairman and Chief Executive Officer. “Pricing actions, overall inventory-building by customers that included supplying one customer’s needs for a planned new product launch, along with progress payments on customer-funded R&D projects, contributed to a more profitable sales mix and a record quarter. Demand remains strong in Pharmaceutical Packaging Systems, with our committed-order backlog continuing to grow faster than sales.” West expects to release earnings before the market opens on April 26, 2012, and to host the quarterly analyst conference call at 9 a.m. ET on that same date. About West West is a global manufacturer of components and systems for injectable drug delivery, including stoppers and seals for vials, and closures and disposable components used in syringe, IV and blood collection systems. The Company also provides products with application to the personal care, food and beverage markets. Headquartered in Lionville, Pennsylvania, West supports its partners and customers from 50 locations throughout North America, South America, Europe, Mexico, Japan, Asia and Australia. For more information, visit West at www.westpharma.com. Use of Non-GAAP Financial Measures This press release uses non-GAAP financial measures. West believes that these non-GAAP measures of financial results provide useful information to management and investors regarding certain business trends relating to West’s financial condition, results of operations and the Company’s overall performance.Our executive management team usesadjusted diluted EPS to evaluate the performance of the Company in terms of profitability and to compare operating results to prior periods. The Company believes that the use of non-GAAP financial measures provides an additional tool for investors to use in evaluating ongoing operating results and trends in comparing its financial measures with other companies. Our executive management does not consider such non-GAAP measures in isolation or as an alternative to such measures determined in accordance with GAAP.The principal limitation of such non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded.In addition, they are subject to inherent limitations as they reflect the exercise of judgment by management about which items are excluded from the non-GAAP financial measures.In order to compensate for these limitations, our executive management presents its non-GAAP financial measures in connection with its GAAP results.We urge investors and potential investors to review the reconciliation of our non-GAAP financial measures to the comparable GAAP financial measures, and not rely on any single financial measure to evaluate the Company’s business. In calculating adjusted diluted EPS, we exclude the impact of items that are not considered representative of ongoing operations. Such items include restructuring and related costs, certain asset impairments, other specifically identified gains or losses, and discrete income tax items. A reconciliation of these adjusted non-GAAP measures to the comparable GAAP financial measures is included in the following tables. Reconciliation of Adjusted Diluted EPS and reported earnings per share is as follows: Diluted Earnings Per Share for the Three Months Ended March 31, Adjusted Diluted EPS $ $ Restructuring and related charges, net of tax ) ) Discrete tax items ) - Reported earnings per share $ $ Restructuring and Related Charges - We recognized restructuring and related charges totaling $0.4 million and $1.9 million in the first quarter of 2012 and 2011, respectively. The majority of these charges were for employee severance and benefits in 2011 and for other plant closure costs in 2012, and were incurred as part of the restructuring program launched in December of 2010. Discrete Tax Items – We recognized $0.3 million in discrete tax charges in the first quarter of 2012, primarily with the reduction of deferred tax assets associated with the legal restructuring of the ownership of our Puerto Rico operations. 2 Reconciliation of 2012 Adjusted Guidance to 2012 Reported Guidance is as follows: Full Year 2012 Guidance (a) Diluted Earnings Per Share Adjusted guidance per diluted share $
